Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 8-14 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0236382 A1 to Colvin et al.
Re claim 2, Colvin teaches a system comprising: a processor (Fig. 3 No. 304); and a memory device that stores a plurality of instructions (No. 306) that, when executed by the processor, cause the processor to:
responsive to an occurrence of a benefit triggering event at a first point in time when an identified player is associated with a first player skill rating based on a first skill score ([0170] describes three exemplary skill ratings that can be assigned by the system of Colvin - "a low amount of skill or a low skill level," "a normal or average amount of skill or skill level," and "a high amount of skill or a high skill level". And [0171] further elaborates that skill level ratings may be numerical, such as a value between 1 and 100, or from 1 to 10.
Specifically, [0171] describes that, "The player's skill level may be determined, for example, based on a history of prizes won by the player, and/or based on any other suitable criterion. In one example, the player's skill level may be a value between 1 and 10. 
	[0175] describes that, "In one embodiment, a gaming establishment may determine a maximum RTP value that may be realized over time with respect to a game associated with prize selector 720. For example, a gaming establishment may set a maximum RTP value of 0.98 to ensure that, on average, the gaming establishment will retain about 2% of money wagered. In such an embodiment, the gaming establishment may adjust the value of one or more prizes 732 displayed on prize selector 720 and/or a size of one or more sections 724 of prize selector 720 to ensure that the amount contributed by prize selector 720 to the overall RTP of a game is less than or equal to the maximum RTP."
	[0176] describes that, "The monitoring, determining, and adjustment of the player skill and the RTP of prize selector 720 (including the adjustment of prizes 732 and section sizes) may be performed by one or more processors of gaming device 114, local server 110, WAP server 120, and/or any other suitable system or device."
adjustment to a player's skill level and/or an adjustment to the size of one or more sections 724 may be adjusted quickly to prevent a highly skilled player taking over for the bonus portion of a lower skilled player's game. For example, if a player has a relatively stable skill level and gaming device 114, local server 110, WAP server 120, or another suitable system or device determines that a bonus prize associated with prize selector 720 has been selected with greater skill than is consistent with the player's history, the player's skill level may be adjusted to a higher level and/or the size of one or more sections 724, such as a section 724 associated with a grand prize, may be adjusted to be a smaller size consistent with a higher player skill level.")
	determine, based on the first player skill rating, a first benefit (as described in [0174], "to maintain an expected level of profitability for games associated with prize selector 720, one or more prizes 732 and sizes of the section 724 associated with each prize 732 may be adjusted based on the player skill level to maintain a predetermined return-to-player (RTP) percentage or value, or a predetermined RTP range." And [0175] describes that, "the gaming establishment may adjust the value of one or more prizes 732 displayed on prize selector 720 [...] to ensure that the amount contributed by prize selector 720 to the overall RTP of a game is less than or equal to the maximum RTP." [0252] has a similar disclosure related to the gaming establishment adjusting the value of prizes 1416 displayed by prize selector to control the RTP, and [0328] has a similar disclosure related to prizes 2114.) and
	responsive to an occurrence of the benefit triggering event at a second, subsequent point in time when the identified player is associated with a second, higher player skill level rating based on a second, higher skill score: determine, based on the second, higher player skill rating, a second benefit, wherein a value of the determined second benefit is lower than a value of the first benefit (Refer again to [0174], [0175], [0252], [0328] wherein a prize value associated with a prize selector before an adjustment can be interpreted as the claimed first benefit, and the prize value associated with a prize selector after an adjustment can be interpreted as a second benefit, wherein the adjustment(s) are made pursuant to detected changes in skill rating, which can be an increase in skill rating. [0174] defines RTP as being an “average amount of money the player wins during a period of time divided by the amount of money wagered by the player during the period of time”, an example given being that if a player wagers $100 and wins $95 the RTP is 95%.)
Re claim 11, Colvin teaches a system comprising: a processor (Fig. 3 No. 304); and a memory device that stores a plurality of instructions (No. 306) that, when executed by the processor, cause the processor to:
	responsive to a determination that an identified player is associated with a first player skill rating based on a first skill score, allocate a first level of reinvestment resources to the identified player, and after a modification of the first player skill rating, allocate a second, lower level of reinvestment resources to the identified player 
	Regarding the existence of distinct, assignable skill ratings - [0170] describes three exemplary skill ratings that can be assigned by the system of Colvin - "a low amount of skill or a low skill level," "a normal or average amount of skill or skill level," and "a high amount of skill or a high skill level". And [0171] further elaborates that skill level ratings may be numerical, such as a value between 1 and 100, or from 1 to 10.
	Regarding the determination of player skill ratings - [0171] describes that, "The player's skill level may be determined, for example, based on a history of prizes won by the player, and/or based on any other suitable criterion. In one example, the player's skill level may be a value between 1 and 10. Alternatively, the player's skill level may be a value between 1 and 100 or any other suitable range. [...] For example, in an embodiment where player skill levels range from 1 to 10, with 1 representing a player having very low skill and 10 representing a player having very high skill, the first or increased size 734 may be associated with player skill levels 1-3, the second or normal size 736 may be associated with player skill levels 4-6, and the third or reduced size 738 may be associated with player skill levels 7-10." [0172] describes establishing an initial skill level, for example 8/10, until a player's history is sufficiently established to allow the determination of a more accurate skill value. [0173] describes monitoring and updating a player's skill level during the entire time he is playing.
	[0175] describes that, "In one embodiment, a gaming establishment may determine a maximum RTP value that may be realized over time with respect to a game associated with prize selector 720. For example, a gaming establishment may set a maximum RTP value of 0.98 to ensure that, on average, the gaming establishment will retain about 2% of money wagered. In such an embodiment, the gaming establishment may adjust the value of one or more prizes 732 displayed on prize selector 720 and/or a size of one or more sections 724 of prize selector 720 to ensure that the amount contributed by prize selector 720 to the overall RTP of a game is less than or equal to the maximum RTP."
	[0176] describes that, "The monitoring, determining, and adjustment of the player skill and the RTP of prize selector 720 (including the adjustment of prizes 732 and section sizes) may be performed by one or more processors of gaming device 114, local server 110, WAP server 120, and/or any other suitable system or device."
adjustment to a player's skill level and/or an adjustment to the size of one or more sections 724 may be adjusted quickly to prevent a highly skilled player taking over for the bonus portion of a lower skilled player's game. For example, if a player has a relatively stable skill level and gaming device 114, local server 110, WAP server 120, or another suitable system or device determines that a bonus prize associated with prize selector 720 has been selected with greater skill than is consistent with the player's history, the player's skill level may be adjusted to a higher level and/or the size of one or more sections 724, such as a section 724 associated with a grand prize, may be adjusted to be a smaller size consistent with a higher player skill level."
 	Ultimately, as described in [0174], "to maintain an expected level of profitability for games associated with prize selector 720, one or more prizes 732 and sizes of the section 724 associated with each prize 732 may be adjusted based on the player skill level to maintain a predetermined return-to-player (RTP) percentage or value, or a predetermined RTP range." And [0175] describes that, "the gaming establishment may adjust the value of one or more prizes 732 displayed on prize selector 720 [...] to ensure that the amount contributed by prize selector 720 to the overall RTP of a game is less than or equal to the maximum RTP." [0252] has a similar disclosure related to the gaming establishment adjusting the value of prizes 1416 displayed by prize selector to control the RTP, and [0328] has a similar disclosure related to prizes 2114.
	Re claims 8-9 and 20-21, [0174] describes that “one or more prizes 732 […] may be adjusted based on the player skill level to maintain a predetermined return-to-player (RTP) percentage” and [0175] contemplates a range of 0 to 0.08 for RTP amounts of illustrative bonuses that can be awarded by a prize selector for a given RTP value. 

	Res claim 12-13, refer to the rejection of claim 11, wherein the change in the values associated with prizes that can be won by a player who has transitioned from a lower to a higher skill rating is performed by one or more processors. And as described in [0157], [0167], [0243], [0318] and [0385], the operation of input device(s) that facilitate the awarding of prizes to a player can be performed by “a gaming establishment employee”.  
	Re claim 14, refer to the rejection of claim 2. 
Allowable Subject Matter
Claims 3-7 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pp. 7-8, filed 12/06/2021, with respect to the rejection(s) of claim(s) 2, 4, 7-14, 16 and 19-21 under US 2008/0047253 to Vann have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0236382 A1 to Colvin et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715